Citation Nr: 1634181	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  08-03 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

Entitlement to an initial compensable rating for a skin disorder, to include acne vulgaris.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from November 2000 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction has subsequently been transferred to the Philadelphia, Pennsylvania RO. 

The Veteran's appeal initially included the issues of entitlement to increased evaluations for residuals of right and left foot injuries, migraines, hypertension, hemorrhoids, gastroesophageal reflux disease (GERD), and service connection for low magnesium disorder.  In an October 2007 rating decision, the RO granted increased evaluations of 10 percent each for hypertension and status post right and left foot bunionectomies with scars.  

A November 2011 Board decision denied an initial increased evaluation greater than 10 percent for hypertension, denied an initial compensable rating for migraines, denied initial increased evaluations greater than 10 percent for residuals of right and left foot injuries, and denied a compensable rating for migraines.  In addition, the Board granted an initial 10 percent rating for left first metatarsal phalangeal joint arthritis, granted a single 10 percent rating for bilateral bunionectomy scars, granted an initial 10 percent rating for gastroesophageal reflux disease, and granted an initial 10 percent rating for hemorrhoids. 

Moreover, as part of the November 2011 decision, the Board remanded the issues of service connection for residuals of low magnesium disorder and entitlement to a compensable evaluation for acne vulgaris for additional development.  

That part of the Board's November 2011 decision denying the Veteran a compensable disability rating for migraines was vacated by Order of the United States Court of Appeals for Veterans Claims (Court) issued in July 2012 pursuant to a Joint Motion for Remand.  

In a December 2012 rating decision, the Appeals Management Center granted service connection for irritable bowel syndrome related to the Veteran's claim for low magnesium disorder.  Thus, that issue is no longer before the Board and further consideration is not necessary. 

Subsequently, an April 2013 Board decision denied the Veteran's claim for entitlement to an initial compensable rating for acne vulgaris.  A November 2013 Court Order implemented a Joint Motion for Partial Remand (JMPR), vacating and remanding that portion of the April 2013 Board decision that denied an increased rating for acne vulgaris.  

As part of its April 2013 decision, the Board also remanded the claim of entitlement to an initial compensable rating for migraine headaches.

In an August 2014 decision, the Board again denied entitlement to a compensable evaluation for a skin disorder, to include acne vulgaris and remanded the issue of entitlement to a compensable evaluation for migraines.  The Veteran appealed that decision to the Court and, in a June 2016 Order, the Court vacated the August 2014 Board decision and remanded the case to the Board for readjudication in compliance with the June 2016 JMPR.  As such, the issue of entitlement to an initial compensable rating for a skin disorder, to include acne vulgaris is again before the Board.

The Board notes that in June 2015, the Board remanded the issue of the Veteran's entitlement to an initial compensable disability rating for her service-connected migraine headaches.  In an August 2015 written submission, the Veteran indicated that she intended to withdraw the appeal as to that issue.  However, an August 31, 2015 letter to the Veteran asked her to confirm whether or not she wished to withdraw her appeal and that, if she did not respond within the requested time frame, VA would continue to process her appeal based on the evidence of record.  As the record before the Board does not include a response from the Veteran, the issue of entitlement to an increased disability rating for migraine headaches is not considered withdrawn.  Therefore, the issue of entitlement to an increased disability rating is referred to the Agency of Original Jurisdiction (AOJ) for additional development in accordance with the Board's June 2015 remand.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case should take into account the existence of this electronic record.

The issue of entitlement to a compensable rating for acne vulgaris is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


REMAND

In light of the June 2016 JMPR, the Board finds that remand is necessary.  Specifically, the parties agreed that the Board failed to provide an adequate statement of reasons or bases that addressed whether the Veteran's acne vulgaris warranted a compensable rating.   

The JMPR noted that "the Board conceded constant or near-constant systemic treatment with the antibiotic erythromycin" and that "the 'deciding factor' [wa]s whether or not treatment with an antibiotic is contemplated by the criteria for a 60 percent evaluation, given the provided example of treatment with corticosteroids or other immunosuppressive drugs in the diagnostic code."  June JMPR at 4.  

The JMPR noted that the Court specifically addressed this issue recently in  Warren v. McDonald, No. 13-3161 2016 WL 2640983 (Vet. App. May 10, 2016).  The Court held that the phrase "such as corticosteroids or other immunosuppressive drugs" is not an exhaustive list of all compensable systemic therapies, but rather serves as an example of the kind and degrees of treatments used to justify a particular disability rating. Id.  The Court relied on the VA Adjudication Procedures Manual, for the definition of "systemic therapy," as "any oral or parenteral medication(s) prescribed by a medical professional to treat the underlying skin disorder."  Id. at 4.  

The parties agreed that remand was warranted for the Board to consider and discuss whether constant or near constant systemic treatment with antibiotics is a systemic therapy that warrants a compensable rating under 38 C.F.R. § 4.118 DC 7806.   However the Board finds that, it is unclear from the evidence of record whether the medications the Veteran has used to treat her service-connected skin disorder is or is otherwise like or similar to a corticosteroid or other immunosuppressive drug so as to warrant a compensable rating under Diagnostic Code 7806, as that question involves medical expertise beyond the competence of the Board.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (holding that the Board cannot rely on its own medical judgment).  Therefore, remand is required to obtain clarification on this matter. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of her service-connected acne vulgaris.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to specifically comment on the frequency of use of topical creams and antibiotics used by the Veteran during the appeal period, to include noting whether such use occurred for a total duration of less than six weeks, for a total duration of 6 weeks or more, but not constantly, or whether such use occurred for a total duration of constant or near-constant use.  

The examiner is asked to identify all medications used by the Veteran for her service-connected acne vulgaris and indicate whether it is a systemic therapy that is or is otherwise like or similar to corticosteroids or other immunosuppressive drugs.  Additionally, the examiner is asked to opine as to whether constant or near-constant systemic treatment with the antibiotic erythromycin is or is otherwise like or similar to a corticosteroid or other immunosuppressive drug.  As noted by the Court in Warren, "[t]he guidelines for rating skin conditions, set forth in the VA Adjudication Procedures Manual . . ., provide that '[t]he term "systemic therapy such as corticosteroids or other immunosuppressive drugs," . . . refers to any oral or parenteral medication(s) prescribed by a medical professional to treat the underlying skin disorder.' M21-1MR, Part III, subpt. IV, ch. 4, sec. J(3)(f)."  Warren, 2016 WL 2640983 at *4.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


